J-S43008-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: M.H.                   :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: M.H.                            :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 39 WDA 2020

              Appeal from the Order Entered December 10, 2019
     In the Court of Common Pleas of Allegheny County Juvenile Division at
                        No(s): CP-02-JV-0000282-2019


BEFORE: SHOGAN, J., STABILE, J., and KING, J.

MEMORANDUM BY SHOGAN, J.:                               FILED: MARCH 5, 2021

        Appellant, M.H., a minor, appeals from the dispositional order entered

after he was adjudicated delinquent on charges of possession of a firearm by

a minor and carrying a firearm without a license.1 We affirm.

        The juvenile court summarized the factual history of this case as follows:

               At the time of the adjudication hearing on this matter the
        only witnesses to testify were employed by the City of Pittsburgh
        Police Department. One of these witnesses was called on behalf
        of [Appellant], Detective Sheila Ladner. Detective Ladner testified
        that she had been employed in the Narcotics Division with the City
        of Pittsburgh for approximately 11 years. On February 13, 2019
        she was engaged in a Narcotic Suppression detail within the City
        of Pittsburgh. Her duties were to attempt to buy drugs from
        potential drug dealers. At that time, she was flagged down by
        someone driving an SUV at which time she approached the
        driver’s window. She was able to purchase from the driver 4
        bundles of suspected heroin. This [c]ourt takes judicial notice that
        heroin is sold in stamp bags, with 10 individual stamp bags
____________________________________________


1   18 Pa.C.S. §§ 6110.1(a) and 6106(a)(1), respectively.
J-S43008-20


     constituting what is known as a bundle. The detective was asked
     whether she saw [Appellant] in the backseat on the phone at the
     time of the sale, however she stated that she could not recall.

            The Commonwealth presented in its case in chief, City of
     Pittsburgh Detective Michael Lafferty. Detective Lafferty was
     working in his capacity on February 13, 2019 as a City of
     Pittsburgh Detective as a member of what is known as a takedown
     vehicle. Once a pre-determined signal was provided by Detective
     Ladner, Detective Lafferty would immediately drive his vehicle and
     stop the suspect vehicle. He would then exit his vehicle and
     approach the occupants of the suspect car. Detective Ladner gave
     the signal that the sale of narcotics had occurred at which time
     Detective Lafferty, activated his emergency lights and stopped the
     vehicle parking directly behind it. As he exited his vehicle he
     observed a person through the rear window. He saw the rear seat
     passenger bend down toward the floor behind the driver’s seat.
     Upon seeing this he began to shout “he’s moving, he’s moving.”
     The person he observed in the rear passenger seat moving was
     later determined to be [Appellant]. A different detective began to
     remove the driver, and [Appellant] heard this detective shout
     upon opening the rear door “gun, gun.” Detective Lafferty
     testified that he was able to observe, after the removal of
     [Appellant] from the vehicle, a pistol in plain view on the floor
     behind the driver’s seat.

            Also testifying [was] City of Pittsburgh Detective Andrew
     Shipp. Detective Shipp, was also working in the area and he as
     well would be operating in the takedown vehicle. Again, based
     upon the pre-determined signal, he exited his vehicle and
     approached the suspect vehicle on the driver[’s] side. As he
     approached the vehicle, he observed through the driver[’s] side
     rear passenger window [Appellant]. He saw him bend his body
     over, reaching down from his position in the rear passenger seat
     toward the floor behind the driver[’s] seat. At no time did
     Detective Shipp see the driver reach toward the back seat of the
     vehicle. Upon opening the rear driver's side door, a firearm was
     seen, in plain view, on the rear driver[’s] side floor where
     [Appellant] had been seen reaching. A crime lab report was
     submitted into evidence verifying that the firearm was a Glock
     pistol with a loaded clip, and in operable condition. Further, the
     Commonwealth presented evidence that [Appellant] was under
     the age of 18 at the time of the stop.


                                   -2-
J-S43008-20


Juvenile Court Opinion, 5/27/20, at 2-3.

      A petition alleging delinquency was filed charging Appellant with the

crimes stated above.      On November 21, 2019, the juvenile court held an

adjudicatory hearing.      At the conclusion of the hearing, Appellant was

adjudicated delinquent on both charges. On December 10, 2019, the juvenile

court entered a dispositional order, which committed Appellant to a juvenile

placement facility.   This timely appeal followed.    Both Appellant and the

juvenile court complied with Pa.R.A.P. 1925.

      Appellant presents the following issues for our review:

      1. Whether the evidence presented by the Commonwealth was
      sufficient to support the adjudication of [Appellant,] a minor, for
      Possession of a Firearm by a Minor?

      2. Whether the evidence presented by the Commonwealth was
      sufficient to support the adjudication of [Appellant], a minor, for
      Carrying a Firearm Without A license?

Appellant’s Brief at 3.

      Appellant’s issues challenge the sufficiency of the evidence to support

each of his convictions.        In each issue Appellant argues that the

Commonwealth failed to establish beyond a reasonable doubt that Appellant

was in possession of the firearm present in the vehicle. Appellant’s Brief at

11-14, 14-16. Specifically, Appellant asserts there was insufficient evidence

to allow the fact finder to conclude that Appellant had constructive possession

of the gun. Id. at 12-14, 15-16. We will address Appellant’s issues together.

      In addressing these claims, we are mindful of the following:


                                     -3-
J-S43008-20


      When a juvenile is charged with an act that would constitute a
      crime if committed by an adult, the Commonwealth must establish
      the elements of the crime by proof beyond a reasonable doubt.
      When considering a challenge to the sufficiency of the evidence
      following an adjudication of delinquency, we must review the
      entire record and view the evidence in the light most favorable to
      the Commonwealth.

      In determining whether the Commonwealth presented sufficient
      evidence to meet its burden of proof, the test to be applied is
      whether, viewing the evidence in the light most favorable to the
      Commonwealth and drawing all reasonable inferences therefrom,
      there is sufficient evidence to find every element of the crime
      charged. The Commonwealth may sustain its burden of proving
      every element of the crime beyond a reasonable doubt by wholly
      circumstantial evidence.

      The facts and circumstances established by the Commonwealth
      need not be absolutely incompatible with a defendant’s innocence.
      Questions of doubt are for the hearing judge, unless the evidence
      is so weak that, as a matter of law, no probability of fact can be
      drawn from the combined circumstances established by the
      Commonwealth.

In re V.C., 66 A.3d 341, 348-349 (Pa. Super. 2013) (citation and quotation

marks omitted).

      In order to allow the juvenile court to adjudicate Appellant delinquent

of possession of a firearm by a minor, the Commonwealth was required to

prove that: (1) the weapon was a firearm as defined by the statute, (2)

Appellant was in possession of the firearm, and (3) Appellant was under the

age of 18 at the time of the offense. 18 Pa.C.S. § 6110.1(a).

      Appellant also claims that the evidence presented by the Commonwealth

was insufficient to establish carrying a firearm without a license. The relevant

statute is 18 Pa.C.S. § 6106, which provides in pertinent part as follows:


                                     -4-
J-S43008-20


      Except as [otherwise] provided … any person who carries a firearm
      in any vehicle or any person who carries a firearm concealed on
      or about his person, except in his place of abode or fixed place of
      business, without a valid and lawfully issued license under this
      chapter commits a felony of the third degree.

18 Pa.C.S. § 6106(a)(1).

      Possession of a firearm is an essential element of Sections 6106 and

6110.1. To establish the element of possession, this Court has explained that

“[p]ossession can be found by proving actual possession, constructive

possession, or joint constructive possession.” Commonwealth v. Parrish,

191 A.3d 31, 36 (Pa. Super. 2018) (citation omitted). Because the firearm

was not found on Appellant’s person, the Commonwealth was required to

prove constructive possession to establish this element of the offenses. We

previously have determined:

      Constructive possession is a legal fiction, a pragmatic construct to
      deal with the realities of criminal law enforcement. We have
      defined constructive possession as conscious dominion, meaning
      that the defendant has the power to control the contraband and
      the intent to exercise that control. To aid application, we have
      held that constructive possession may be established by the
      totality of the circumstances.

             It is well established that, as with any other element of a
      crime, constructive possession may be proven by circumstantial
      evidence. In other words, the Commonwealth must establish
      facts from which the trier of fact can reasonably infer that the
      defendant exercised dominion and control over the contraband at
      issue.

Parrish, 191 A.3d at 36–37 (internal citations and quotations omitted).

Additionally, we observe it is possible for two people to have joint constructive




                                      -5-
J-S43008-20


possession of an item of contraband. Commonwealth v. Hopkins, 67 A.3d

817, 820-821 (Pa. Super. 2013).

      Our   application   of   the   legal   fiction   of   constructive   possession

occasionally arises when, as here, contraband is found in a common area

where others have access. In these situations, all of the attendant facts and

circumstances are weighed to determine whether the Commonwealth proved

the defendant’s ability and intent to exercise control over the item in question.

Commonwealth v. Miking, 17 A.3d 924, 926 (Pa. Super. 2011).

      In addressing whether there was sufficient evidence to establish

Appellant had constructive possession of the firearm located in the SUV, the

juvenile court offered the following analysis:

             In the present case, police on a Drug Suppression detail,
      purchased heroin from the driver of an SUV. Thereafter, back up
      police detectives activated their takedown lights, stopping the
      vehicle. Upon exiting their vehicles the detectives observed
      [Appellant] bend down from the rear passenger seat to the area
      directly behind the driver seat. This behavior occurred after the
      vehicle had been stopped by use of the police vehicle emergency
      lights. Upon removing the occupants, it was found that there was
      one person in the driver seat, and the only other person present
      was [Appellant] who was located in the rear passenger seat. This
      [c]ourt finds that the detectives were credible in their testimony
      that they were able to see [Appellant] in the furtive act of bending
      over toward the area where the firearm was found. Further, the
      [c]ourt notes that the firearm was in plain view to any person that
      would be seated in the backseat. Finally, at no time, was any
      evidence presented that the driver made any movement toward
      the rear seat.      Therefore, based upon the totality of the
      circumstances, this [c]ourt found beyond a reasonable doubt a
      factual basis for the adjudication.

Juvenile Court Opinion, 5/27/20, at 5. We agree.


                                       -6-
J-S43008-20


      Upon review of the record in the light most favorable to the

Commonwealth, we are likewise convinced that the juvenile court judge,

sitting as the finder of fact, could conclude properly that Appellant

constructively possessed the firearm beyond a reasonable doubt. The record

reflects Detective Lafferty testified that he and a team of detectives

approached an SUV that had just been involved in a drug transaction and

Appellant was the sole passenger and seated in the rear passenger seat. N.T.,

11/12/19, at 13, 22. The detective stated that as he approached the vehicle

he witnessed Appellant lean his body totally down from the rear passenger

seat towards the floor behind the driver’s seat. Id. at 13. Detective Lafferty

then called out to the other detectives, “He’s moving, He’s moving.” Id. at

14. Detective Lafferty testified that as Appellant was being removed from the

rear passenger seat, another detective announced, “Gun gun,” to notify

everyone present that a firearm was in the vehicle. Id. at 22. The detective

stated that he “observed the firearm on the driver’s side rear floorboard area.”

Id. Detective Lafferty further explained the location of the firearm as follows:

“So like the rear seat, but on the driver’s side. ... It was right in the area

[Appellant] was leaning down towards.” Id. at 23.

      In addition, Detective Shipp testified that he approached the SUV from

the driver’s side of the vehicle. N.T., 11/12/19, at 37. The detective explained

that he saw Appellant, seated in the rear of the vehicle, “reaching from the

passenger side of the vehicle towards [the space] behind the driver’s seat area


                                     -7-
J-S43008-20


of the vehicle.”     Id. at 37-38.        In describing Appellant’s actions,

Detective Shipp noted, “[Appellant] quickly ducked to his left towards the

driver’s -- behind the rear driver’s seat area and then popped back up in a

seated position.” Id. at 38. Further, the detective testified that there were

only two occupants in the vehicle and that he did not see the driver make any

movement into the rear compartment area. Id. Detective Shipp stated that

he observed the firearm in the rear of the vehicle and recovered the gun. Id.

at 39-40.

      This testimony from Detective Lafferty and Detective Shipp permits the

finder of fact to determine that Appellant had constructive possession of the

firearm.    This evidence, viewed in the light most favorable to the

Commonwealth as verdict winner, is sufficient to establish that Appellant

committed the acts which constituted both firearm offenses.           Hence,

Appellant’s contrary claim lacks merit.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/5/2021




                                     -8-